DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
Page 6 line 9 describes “The first ladder 615 edge”, where the drawing reference numeral “615” is not consistent with mostly occurring description as “first ladder edge 614”.
Page 6 line 14 describes “The rim frame 606”.  Then in next line 15, there is “the surface rim 606”.  There is inconsistent wording and order for the same subject/object, as indicated by the same drawing reference numeral 606.  Since the specification has more occurring wording as “rim frame 606” than the less occurring “surface rim 606” (there is one other occurrence in the Summary on page 3 line 16), it is suggested to change the wording of “surface rim” (both occurrences) on page 3 line 16 and on page 6 line 15 to –rim frame--. 
Page 10 lines 10-11, the phrase “The back cover 5 is has a back cover connector 51” has an extra verb.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Lighting Apparatus Having First and Second Ladder Edges to Prevent Water from Entering Concealed Space.

Claim Objections
Claims 1, 2 and 18 are objected to because of the following informalities:  
Claim 1 line 6 recites “the surface rim”, which its wording is inconsistent with wording used in its antecedent basis “a rim frame”.  The specification in page 6 lines 14-15 describes this inconsistent wording between subjects identified by the same drawing reference numeral “606” as being the same subject.  However, the specification further describes this subject mostly as “rim frame”.  
Claim 2 lines 1-2 recites “a light guide plate” in two occurrences.  These light guide plates appear to be the same one.  The second following “a light guide plate” should replace “a” with either a definite article --the-- or –said--. 
Claim 18 is lacking an ending period (.).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations “the surrounding wall” and “the surrounding side wall” in line 2 and line 3.  There is insufficient antecedent basis for these limitations in the claim.  Furthermore, it appears these limitations are the same limitation.  However, the subsequent “the surrounding side wall” further recites “side” which has no antecedent basis from the preceding “the surrounding wall”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAPHE et al (US 11,181,262 B2).
Regarding claim 1, YAPHE discloses a lighting apparatus (luminaire 10 in Figs.2-4, col.6 lines 36-55), comprising: a light source (33 in Figs.3-6 described as one or more opposing arrays of LEDs 33 in col.6 lines 55-56) for emitting a light; a light passing cover (lens 34 in Figs.3-6 described as an exterior lens 34 in col.6 lines 59-60), with a first ladder edge (38, 34a, 34b, in Figs.4-6 described as second barrier member 38 in contact with opposed surfaces 34a & 34b in col.7 lines 50-54, and Figs.5-6 show lens surface 34a having serrations); a back cover (66, 74 in Figs.5-6 described as reflector plate 66 and anchor web 74 in col.8 lines 44-55); and a rim frame (50 in Figs.4-6, described support structure 50 in col.7 lines 21-47) having an inner frame (46 in Figs.4-6 described as web segments 46 in col.7 lines 32-54) and a light source holder (LED array 33 in Figs.8a-8b show planar supports of plural or array of light emitting elements or LEDs described in col.8 lines 56-58), wherein the back cover (plate 66, anchor 74), the surface rim (support structure 50) and the light passing cover (lens 34) define a concealed space (Fig.5 shows spacing between web segments 46 including spacing S, reflector plate 66 and under anchor webs 74), the light source (LEDs or LED array 33) is disposed in the light source holder (LED array 33 in Figs.8a-8b show planar supports of plural or array of light emitting elements or LEDs described in col.8 lines 56-58) in the concealed space (Fig.5 shows spacing between web segments 46 including spacing S, 
Regarding claim 2, YAPHE discloses a light guide plate (32 in Figs.3-6, described as an interior light guide 32 in col.6 line 55) for guiding the light from the light source (33) to the light opening (Fig.3 shows exterior of lens 34), wherein a light guide plate (32 in Figs.3-6, described as an interior light guide 32 in col.6 line 55) is stacked (Figs.3-5) upon the light passing cover (34) to add a pressing force (col.8 lines 46-55 via clamp 70 and web segments 46) upon the first ladder edge (38, 34a, 34b) toward the second ladder edge (46b, 46c).
Regarding claim 5, YAPHE discloses the light passing cover (lens 34 in Figs.3-6 described as an exterior lens 34 in col.6 lines 59-60) having a diffusion lens (col.6 lines 60-61 describes lens 34 as diffuser provided at a designated optical spacing “S” from the light guide 32) for diffusing the light of the light source (33).
Regarding claim 9, YAPHE discloses the first ladder edge (38, 34a, 34b, in Figs.4-6 described as second barrier member 38 in contact with opposed surfaces 34a & 34b in col.7 lines 50-54, and Figs.5-6 show lens surface 34a having serrations) having multiple protruding teeth (any of sealing formations such as tabs 60 to establish a plurality of contact points with at least the side boundary surfaces 46b, 46c of the support structure 50 in col.7 lines 58-61, or Figs.5-6 shows lens surface 34a of lens 34 having serrations).
Regarding claim 14, YAPHE discloses an elastic layer (col.7 lines 1-6 describes at least second barrier 38 includes a number of barrier segments in the form of layers, films or other formations using of a range of polymers butadiene rubber, or other such sealant materials) placed between the first ladder edge (38, 34a, 34b, in Figs.4-6 described as second barrier member 38 in contact with opposed surfaces 34a & 34b in col.7 lines 50-54, and Figs.5-6 show lens surface 46a having serrations) and the second ladder edge (46b, 46c in Fig.6 described as side boundary surfaces 46b, 46c, in col.7 lines 48-54).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KUROMIZU (WO 2012/0139196A1 including merged English translation).
Regarding claim 1, KUROMIZU discloses a lighting apparatus (4 in Figs.2, 3, and 4, described as “an illumination device (backlight device) 4”) comprising: a light source (20, 21) for emitting a light (described as “a plurality of LEDs (light emitting diodes) 21 that are light sources”); a light passing cover (light guide plate 11) with a first edge (“engaging portion (concave portion) 12”, see Figs.2-5(a)); a back cover (chassis 14); and a rim frame (5 in Figs.2-4 and 5(b)) having an inner frame (“lower surface (back illuminating device 4 is provided with a pressing portion (protrusion portion) 6 that sandwiches the light guide plate 11 with the chassis 14 on the lower surface 5 b of the frame 5. In addition, the light guide plate 11 is provided with an engaging portion (concave portion) 12 with which the pressing portion 6 is engaged”) by the back cover (14) to press to each other.
However, KUROMIZU of Figs.2-5(b) does not disclose: a first ladder edge; a second ladder edge; and multiple ladder protrusion surfaces between the first ladder edge and the second ladder edge prevent water to enter the concealed space. 
KUROMIZU teaches in Figs.10(a)-10(b) as a seventh modification, a plurality of rectangular engaging portions (12D in Fig.10(a)) formed on each end of four sides of the front light emission surface 11b of light guide plate 11, and corresponding to a plurality of pressing portions (6G in Fig.10(b)) of rectangular shape provided along the longitudinal direction of each frame portion 5a of frame 5, for the purpose of engaging the plurality of engaging portions with corresponding plurality of pressing portions, forming multiple engaged and pressed surfaces between the end sides or edges of the light guide plate 11 and the frame 5, and elastically lock the light guide plate 11 to the frame 5 and prevent rattling in the chassis or back cover from any vibration.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the first edge engaging portion (concave portion) 12 of the light guide 11 and the second edge pressing portion 6 of the frame 5 of the illumination device 4 in Figs.2-5(b) of KUROMIZU to include 
Regarding claim 3, KUROMIZU discloses the light passing cover (light guide plate 11) being a light guide plate (11) for guiding the light from the light source (21) to the light opening (Fig.5(b)).
Regarding claim 4, KUROMIZU discloses a diameter (Fig.5(b) shows any of the dash-dot lines as full length and width of light guide plate 11) of the light passing cover (light guide plate 11) being larger than the light opening (Fig.5(b) shows center rectangular opening of frame 5).
Regarding claim 5, KUROMIZU discloses the light passing cover (light guide plate 11) having a diffusion lens (Fig.3 shows 9 identified as “the diffusion sheet 9 is for making the luminance distribution uniform by diffusing the light emitted from the light guide plate 11”) for diffusing the light of the light source (21).
Regarding claim 9, KUROMIZU discloses the first ladder edge (as modified above with Fig.10(a) showing plurality of engaging portions 12D) has multiple protruding teeth (Figs.3-4 shows concave portion 12 form relative protrusion and with a plurality thereof along each linear array of engaging portions 12D in Fig.10(a) form corresponding protrusions between adjacent concave portions 12).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YAPHE et al (US 11,181,262 B2) in view of MILES et al (US 11,143,814 B2).
Regarding claim 6, YAPHE discloses wherein the light source (33) comprises a LED module (33 in Figs.3-6 described as one or more opposing arrays of LEDs 33 in col.6 lines 55-56) mounted on a light source plate (LED array 33 in Figs.8a-8b show planar supports of plural or array of light emitting elements or LEDs described in col.8 lines 56-58), except: placed facing toward (via light guide surface 32a) the light opening (Fig.3 shows exterior of lens 34).
MILES teaches in col.7 lines 43-51 and shown in Figs.5-6, LED arrays (30, 32) mounted corresponding sidewall portions (56, 58) that are inclined an angle Ɵ off the vertical for the purpose of facing LED arrays (30, 32) to emit light (Fig.6) toward notched edge regions (26, 28) to enter light guide segment (20) and toward the lens (14) which is the light opening, where such an arrangement allows design of a low profile luminaire housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the support structures 50 or rim frame that support LED arrays of YAPHE et al to include being inclined an angle Ɵ off the vertical as taught by MILES et al in order to face LED arrays to emit light to enter light guide and toward the lens as the light opening, where such an arrangement allows design of a low profile luminaire housing for ceilings with lower sub-ceiling space. 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over YAPHE et al (US 11,181,262 B2) in view of TICKNER et al (US 2014/0071687 A1).
YAPHE discloses a driver (68 in Fig.3 and Figs.8a-8b, described in col.8 lines 37-38 as a driver and wiring harnesses joining it to the LED arrays 33, and in col.8 lines 61-65, where the driver at least activates each array 33 via conductive paths 69 in one or more light delivery modes to provide one or more distinct lighting effects) that converts external power to generate driving current supplied to the light source (33).  
However, YAPHE does not disclose: the back cover (66, 74 in Figs.5-6) having an electrode for connecting to the driver (68); wherein the electrode is placed on a socket disposed on the back cover for detachably plugging a wire electrically connected to the driver.
TICKNER teaches in ¶0063, LED driver (620 in Figs.6A-6B) mounted on mounting plate (610 also called back plate) and in ¶0072, electrical coupling features that can be a connector having a male (or female) end disposed in the mounting plate and a corresponding female (or male) end disposed in an outer surface (e.g., the bottom side) of the LED driver.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the reflector plate or anchor and driver of the luminaire of YAPHE et al to include the mounting plate with mounted driver and engageable male and female connector ends as taught by TICKNER et al in order to electrically connect the driver to the LEDs when mechanically connecting the driver to the mounting plate, thereby facilitate electrical removable connection therebetween without extra steps of feeding wire lines and connecting each wire ends during maintenance or installation.


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over YAPHE et al (US 11,181,262 B2) in view of LAX et al (US 10,585,229 B1).
Regarding claim 10, YAPHE discloses the rim frame (50 in Figs.4-6, described support structure 50 in col.7 lines 21-47) having a lateral wall (Fig.4 shows vertically extending planar surface region 67b), a top edge (Fig.4 shows circumferential periphery 84) of the lateral wall (67b), except: corresponding to the back cover (plate 66, anchor web 74) for connecting the back cover (66, 74).
LAX teaches in col.4 lines 44-64 and in Fig.6, a top plate 82 secured to sidewalls 80 on each upper inwardly-disposed projection of sidewall 80 that correspond to the top plate 82 for the purpose of enclosing the upper inwardly-disposed projections of sidewalls 80 formed of channels 100 receiving fasteners 98 and recesses 102 for sealing with O-rings 104 and define a sealed concealed space above the reflector 89 that fully enclose and seal LED strips 84 in the interior of light engine 4.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the top/circumferential periphery of the lateral walls of the support structure that forms the rim frame of the cartridge structure 20 of YAPHE et al to correspond to a top plate secured and sealed on  upper inwardly-disposed projections of the lateral walls as taught by LAX et al in order to enclose and seal the interior space of the cartridge structure or light engine above the reflector and LED arrays, thereby, protect and seal the reflector, the LED arrays, circuitry and light guide, from intrusion of external debris or moisture from intrusion of external debris, and thereby maintain normal optical and electrical functions of the cartridge structure or light engine. 
Regarding claim 12, YAPHE discloses the light passing cover (lens 34 in Figs.3-6 described as an exterior lens 34 in col.6 lines 59-60), and the first ladder edge (38, 34a, 34b, in Figs.4-6 described as second barrier member 38 in contact with opposed surfaces 34a & 34b in col.7 lines 50-54, and Figs.5-6 show lens surface 46a having serrations) having deformation (Fig.5 shows deformation of tabs 60 of barrier member 38 compared to unengaged and undeformed tabs 60 in Fig.6, furthermore col.7 lines 1-6 describes barrier member 38 including segments of layers, films or other formations using polymers butadiene rubber as sealant material) when engaging (Fig.5) the second ladder edge (46b, 46c in Fig.6 described as side boundary surfaces 46b, 46c, in col.7 lines 48-54).
However, YAPHE does not disclose the light passing cover (lens 34 in Figs.3-6) made of plastic material.
LAX teaches in col.4 lines 23-24, polymer cover 90 for the purpose of covering and sealing the diffuser 86 among other interior optical and lighting components from the exterior.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the light passing cover lens 34 of lighting cartridge 20 of YAPHE et al to include polymer material as taught by LAX et al in order to cover and seal the diffuser among other interior optical and lighting components from the exterior, thereby prevent any intrusion of external debris or moisture and maintain normal optical and electrical functions of the cartridge structure or light engine. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over YAPHE et al (US 11,181,262 B2) in view of LAX et al (US 10,585,229 B1) as applied to claim 10 above, and further in view of KOO (KR 101604290 B1 with merged English translation).
Regarding claim 11, YAPHE discloses the rim frame (50 in Figs.4-6, described support structure 50 in col.7 lines 21-47) having a rim surface (Figs.4-6 show “50” pointing toward bottom surfaces of support structures 50, and in Fig.3 shows greater perspective of rim surfaces pointed by “36” and “20”) and a bottom edge (Figs.4-6 show “50” pointing toward bottom surfaces of support structures 50) of the surrounding wall (planar surface region 67b in Fig.4) and an installation opening (18 in Fig.4 described in col.6 lines 36-41 as opening 18) of an installation cavity (16 in Fig.4 described in col.6 lines 36-41 as an inner cartridge-receiving cavity 16), the surrounding side wall (67b) is placed inside the installation cavity (16).
However, YAPHE does not disclose the rim surface (Figs.4-6 show “50” pointing toward bottom surfaces of support structures 50, and in Fig.3 shows greater perspective of rim surfaces pointed by “36” and “20”) with a larger diameter than the bottom edge (“50” in Fig.4) of the surrounding wall (planar surface region 67b in Fig.4) for concealing the installation opening (18 in Fig.4)
YOO teaches in Figures 13(a,b)-14(a,b) embodiments of edge-light lighting fixtures (800, 900, 1000, 1100) with variations of (rim) structure as fixing flange portion 113 providing “divergent positions … of the light fixture …possible location deep inside the ceiling” as “an advantage to be more available to suit various interior construction symbol of different people
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the support structures 50 that define lower rim frame that support LED arrays light passing cover/lens of the lighting cartridge 20 of YAPHE et al to include flange portion 113 extending outwardly beyond the lateral vertical walls of the lighting cartridge as taught by KOO in order to position or mount flange of the light cartridge at least on the lower ceiling surface or ceiling grid around the ceiling opening, thereby conceal outlines of the ceiling opening for aesthetic appeal while also enable a user to grasp or pry the flange to facilitate removal of the lighting cartridge/engine from the luminaire housing structure 12 for any needed maintenance/repair.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over YAPHE et al (US 11,181,262 B2) in view of LEE Jong-sik (KR 200313767 Y1 including merged English translation).
YAPHE does not disclose a glue placed between the first ladder edge and the second ladder edge.
LEE teaches a separate adhesive or attachment means fixed by insertion to inner groove (11 in Figs.4 and 6a-6c or 21’ in Fig.5) and coupled to packing 30 (Figs.3-6c) for the purpose of increasing the effect of sealing between body 10 and cover 20 of a tunnel luminaire from car fumes, moisture or dust, thereby prevent short-circuits or optical obscuring for longer periods than without the adhesive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify of the frame support structures 50 of the lighting cartridge 20 of YAPHE et al to include adhesive as taught by LEE in order to increase the effect of sealing between the joined lens to the frame rim, thereby prevent short-circuits or optical obscuring of the interior lighting and optical components for longer periods than without the adhesive.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over YAPHE et al (US 11,181,262 B2) in view of WU (CN 109114876 A including merged English translation).
YAPHE does not disclose a sponge ring is placed inside the concealed space to absorb water entering via the multiple ladder protrusion surfaces.
WU teaches a sponge 6 disposed within interior space of mounting housing or shell (2 in Fig.2) of present common LED lamp (see background technology or Fig.1) for the purpose of effectively absorbing moisture caused by any thread moisture leakage problem.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify of the interior concealed space between frame support structures 50 of the lighting cartridge 20 of YAPHE et al to include a sponge disposed in the concealed space as taught by WU in order to effectively absorbing moisture caused by any thread moisture leakage problem, thereby minimize accumulation water or moisture so as to maintain normal optical and electrical functions of the cartridge structure or light engine.


Claims 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over YAPHE et al (US 11,181,262 B2) in view of TIROSH (US 10,935,221 B1). 
Regarding claim 16, YAPHE discloses the rim frame (50) having an extension socket (80 in Figs.2-3) for attaching a function module (col.9 lines 9-14 describes adding useful lighting effects to the luminaire structure 10) outside the concealed space (Fig.5 shows spacing between web segments 46 including spacing S, reflector plate 66 and under anchor webs 74, interior of cartridge structure 20), the extension socket (80 in Figs.2-3) provides a structural connection (80 in Figs.2-3).  
However, YAPHE does not disclose: wireless charging to the function module. 
TIROSH teaches in col.5 lines 27-43 and in Fig.6A, a strip light 690 having silicone covers 666 comprising coils 662 and inductive charging circuit components connected to charging circuit/circuit board 664 for the purpose of providing a wireless charging arrangement 660 that enables receiving electromagnetic energy 680 wirelessly from charger 670. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify of the exterior socket 80 of the lighting cartridge 20 of YAPHE et al to include the wireless charging arrangement as taught by TIROSH in order to arrange wireless charging to provide stored energy to operate the LED arrays without use of external power supply wires.
Regarding claim 17, YAPHE does not disclose the function module being attached to the socket via a magnetic unit.
TIROSH teaches in col.5 lines 44-64 and in Fig.6B, a charging and connectivity arrangement 682 is provided by a sealed plug 684 that engages the USB socket in the strip light end 683 and that includes sealed magnets 691 in plug 684 on opposing sides of the plug contacts 685 for the purpose of electrically connecting and magnetically holding in place a power cord end 687 having magnets 688.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify of the exterior socket 80 of the lighting cartridge 20 of YAPHE et al to include the magnets sealed magnets in the plug as taught by TIROSH in order to electrically connect and magnetically hold in place a power cord end having magnets, thereby facilitate for the user power cord connection and removable. 


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over YAPHE et al (US 11,181,262 B2) in view of TIROSH (US 10,935,221 B1) as applied to claim 16 above, and further in view of CHO et al (US 2019/0075634 A1).
YAPHE does not disclose: the function module communicates with a driver of the lighting apparatus; wherein the function module is a speaker module surrounding a side wall of the rim frame. 
CHO teaches in ¶s0039-0041 and in Fig.1, a smart trim 108 that extends from trim structure 110 into housing 102 of a recessed lighting fixture 100 that includes at least processor 120 and antenna 126 for the purpose of receiving and transmitting signals from and to driver 106 to control/adjust the light emitted by light source 104.  CHO further teaches in ¶s0077-0078, ¶0080, Fig.7, Fig.12, speakers (1110, 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify of the exterior socket 80 of the lighting cartridge 20 of YAPHE et al to include the smart trim having at least processor, antenna and speaker as taught by CHO et al in order to have signal communication with the driver to control/adjust the light emitted by the light source as inputted or voiced by user. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over YAPHE et al (US 11,181,262 B2) in view of ARAKI et al (US 2013/0044512 A1)
YAPHE discloses a driver (68 in Fig.3 described in col.8 lines 37-40), except: attached to an inner surface of the back cover (reflector plate 66 and/or anchor mount 74) to be stored in the concealed space (Fig.5 shows spacing between web segments 46 including spacing S, reflector plate 66 and under anchor webs 74, and col.6 line 59 to col.7 line 6 describes at least NSF-compliant sealing barrier interface 36).
ARAKI teaches in ¶0135, ¶0152, ¶s0154-0156 and in Figs.4-7 and Figs.10-12, the frame 14 providing structural support containing components of the LED panel such as LEDs 30 and power circuitry 16 that can include LED drivers, where the frame includes a bottom frame assembly 60 and top frame assembly 62 coupled to each other to form channels that house or support power circuitry including driving circuitry as well as wiring, and LED arrays electrically connected to each other, where the bottom assembly 60 has a central region positioned over the rear of flat LED panel 12 and include a bottom panel 62 in Fig.10 with inside edges receiving each pairs of brackets 66 & 68 to form the channels that contain the power supplies/circuitry, thereby concealing the power circuitry that includes LED drivers, wiring and LED arrays with channels of the frame 14 or bottom frame assembly 60.  ARAKI further teaches in 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the support structures 50 that define lower rim frame and enclosure as the lighting cartridge 20 that encloses electrically connected LED arrays and sealed by light passing cover/lens of YAPHE et al to include LED drivers attached to rear frame assembly and electrically connected with the LED arrays within the concealed space of support structures or frame as taught by ARAKI et al in order to contain and seal the power supply circuitry of the electrically connected drivers, wiring and LED arrays within the concealed space in the frame and LED panel, from water, moisture or other external debris, and thereby maintain normal optical and electrical functions of the cartridge structure or light engine and have a low profile lighting cartridge for more narrow sub-ceiling.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. STEINEL (EP 2,924,354 A1) shows Fig. 4 illustrates the frame 12 at the transition to the edge-side surfaces 7 located end portions or edge portions of the light emitting surface 5 of the illuminated surface device 4. Further, a sealing element 18 is provided between the frame 12 and the end portions. In this way, it can be particularly effectively prevented that the light-emitting diodes are visible through the illuminated surface device, and a particularly uniform brightness distribution on the light exit surface 5 can thereby be achieved.  HE (CN 107345649 A with merged English translation) shows in Fig.1 and describes a panel lamp for explosion-proof, having an explosion-proof glass 2 end part or edge embedded into the explosion-proof frame 1, a back cover 3, a reflecting plate 5, a guide light plate 6, and the lower end position or inner rim of frame 1 is provided with a groove 7 to join with glass 2, and the groove 7 is filled with waterproof glue.  CORDERO et al (US 2020/0284420 A1) show a sealed LED luminaire described in ¶0043 and shown in Fig.9 the assembly of lens 32 inserted into the circular gasket 33 (having .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

March 22, 2022
AC